ITEMID: 001-71345
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF SASMAZ AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Not necessary to examine Art. 6-1;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
TEXT: 4. On 29 August 1995 the General Directorate of National Roads and Highways (General Directorate) expropriated plots of land belonging to the applicants in Mersin in order to build a motorway. A committee of experts assessed the value of the plots of land and the relevant amount was paid to the applicants when the expropriation took place.
5. Following the applicants’ requests for increased compensation, on 26 November 1996, the Mersin Civil Court of First-instance awarded them additional compensation of 290,000,000 Turkish Liras (TRL), plus interest at the statutory rate, applicable at the date of the court’s decision, running from 29 August 1995, the date of the transfer of the title-deeds.
6. On 1 June 1998 the Court of Cassation upheld the judgment of the first-instance court.
7. On 16 May 2000 the General Directorate of National Roads and Highways paid the applicants TRL 973,920,000 (approximately 1,739 euros (EUR)), including interest.
8. The relevant domestic law and practice are set out in Akkuş v. Turkey (judgment of 9 July 1997, Reports of Judgments and Decisions 1997-IV).
